           Case 1:19-cr-00063-DAD-BAM Document 25 Filed 05/06/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSS PEARSON
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00063-DAD-BAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          AND ORDER
14   RICKY BLACKWELL,                                   DATE: May 11, 2020
                                                        TIME: 1:00 p.m.
15                               Defendant.             COURT: Hon. Barbara A. McAuliffe
16

17          This case is set for status conference on May 11, 2020. On April 17, 2020, this Court issued

18 General Order 617, which suspends all jury trials in the Eastern District of California scheduled to

19 commence before June 15, 2020, and allows district judges to continue all criminal matters to a date

20 after June 1. This and previous General Orders were entered to address public health concerns related to

21 COVID-19.

22          Although the General Orders address the district-wide health concern, the Supreme Court has

23 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

24 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

25 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

26 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

27 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

28 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00063-DAD-BAM Document 25 Filed 05/06/20 Page 2 of 4


 1 or in writing”).

 2          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 3 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 4 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 5 the ends of justice served by taking such action outweigh the best interest of the public and the

 6 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

 7 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

 8 ends of justice served by the granting of such continuance outweigh the best interests of the public and

 9 the defendant in a speedy trial.” Id.

10          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

11 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

12 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

13 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

14 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

15 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

16 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

17 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

18 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

19          In light of the societal context created by the foregoing, this Court should consider the following

20 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

21 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

22 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

23 pretrial continuance must be “specifically limited in time”).

24                                                 STIPULATION

25          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

26 through his counsel of record, hereby stipulate as follows:

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00063-DAD-BAM Document 25 Filed 05/06/20 Page 3 of 4


 1         1.     By previous order, this matter was set for status on May 11, 2020.

 2         2.     By this stipulation, defendant now moves to continue the status conference until

 3 September 28, 2020, and to exclude time between May 11, 2020, and September 28, 2020, under Local

 4 Code T4.

 5         3.     The parties agree and stipulate, and request that the Court find the following:

 6                a)      These cases are related, for purposes of discovery production, to a months-long

 7         investigation into the Hells Angels Motorcycle Club in Modesto, which included over 90 days of

 8         federal wiretaps. As such, the government has represented that the discovery associated with this

 9         case includes over 7,000 pages of police reports, FBI serials, wiretap documents, intercepted

10         calls and text messages, photographs, cell phone reports, and other media. This discovery has

11         been either produced directly to counsel and/or made available for inspection and copying. All

12         of this discovery has been either produced directly to counsel and/or made available for

13         inspection and copying.

14                b)      Counsel for defendant desires additional time to consult with their clients, review

15         discovery, research the charges, discuss potential resolutions with their clients, and otherwise

16         prepare for trial. The parties have also reached in principle a plea agreement, and need time to

17         schedule a change of plea hearing. In light of restrictions on travel and in-person court

18         appearances, however, no hearing has been set.

19                c)      Counsel for defendant believes that failure to grant the above-requested

20         continuance would deny him/her the reasonable time necessary for effective preparation, taking

21         into account the exercise of due diligence.

22                d)      The government does not object to the continuance.

23                e)      In addition to the public health concerns cited by General Order 617, and

24         presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

25         this case because some of the parties are high-risk due to factors such as age and medical

26         conditions. Counsel for the parties have also been limited in their ability to conduct investigation

27         and research the case due to shelter-in-home orders and remote working limitations.

28                f)      Based on the above-stated findings, the ends of justice served by continuing the

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00063-DAD-BAM Document 25 Filed 05/06/20 Page 4 of 4


 1          case as requested outweigh the interest of the public and the defendant in a trial within the

 2          original date prescribed by the Speedy Trial Act.

 3                 g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 4          et seq., within which trial must commence, the time period of May 11, 2020 to September 28,

 5          2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 6          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

 7          of the Court’s finding that the ends of justice served by taking such action outweigh the best

 8          interest of the public and the defendant in a speedy trial.

 9          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

10 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

11 must commence.

12          IT IS SO STIPULATED.

13
      Dated: May 4, 2020                                     MCGREGOR W. SCOTT
14                                                           United States Attorney
15
                                                             /s/ ROSS PEARSON
16                                                           ROSS PEARSON
                                                             Assistant United States Attorney
17
      Dated: May 4, 2020                                     /s/ ROBERT LAMANUZZI
18                                                           ROBERT LAMANUZZI
19                                                           Counsel for Defendant
                                                             RICKY BLACKWELL
20                                                           (Authorized by email on May 4,
                                                             2020)
21

22                                                    ORDER
23          IT IS SO ORDERED that the Status Conference is continued from May 11, 2020 to September
24
     28, 2020 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to
25
     18 U.S.C.§ 3161(h)(7)(A), B(iv).
26
     IT IS SO ORDERED.
27

28      Dated:    May 6, 2020                                   /s/ Barbara   A. McAuliffe          _
                                                        UNITED STATES MAGISTRATE JUDGE
      STIPULATION REGARDING EXCLUDABLE TIME              4
      PERIODS UNDER SPEEDY TRIAL ACT
